NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1



                   United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                      Argued January 21, 2022
                                       Decided July 18, 20221



                                                 Before

                           DAVID F. HAMILTON, Circuit Judge

                           THOMAS L. KIRSCH II, Circuit Judge



No. 21-1958

DEISY JAIMES, et al.,                                    Appeal from the United States District
     Plaintiffs-Appellants,                              Court for the Northern District of Illinois,
                                                         Eastern Division.

        v.                                               No. 17-CV-8291

COOK COUNTY, et al.,
    Defendants-Appellees.                                Jorge L. Alonso,
                                                         Judge.


                                              ORDER

       Using a gun purchased as a requirement for her job, former Cook County
Sheriﬀ’s Oﬃce (“CCSO”) correctional oﬃcer Erika Aguirre shot and injured her ex-
fiancée, Deisy Jaimes, and Deisy’s father, Enrique, before fatally shooting herself. The


1Circuit Judge Kanne died on June 16, 2022, and did not participate in the decision of this case, which is
being resolved under 28 U.S.C. § 46(d) by a quorum of the panel, with deep gratitude to Judge Kanne and
his staff for their work on this case.
No. 21-1958                                                                        Page 2


Jaimes family sued various Cook County oﬃcials, seeking to hold the CCSO liable for
Aguirre’s actions on both federal and state grounds. Plaintiﬀs have appealed the district
court’s grant of summary judgment as to their due process claim challenging the oﬃcial
CCSO policy that requires all correctional oﬃcers to own a firearm, as well as the
district court’s decision declining to exercise supplemental jurisdiction over the state
claims. We aﬃrm as to the federal claim and remand the case to the district court to
consider supplemental jurisdiction over the state claims.
                                            I
       Erika Aguirre was a correctional oﬃcer for the CCSO. She and Plaintiﬀ Deisy
Jaimes had been in a relationship since 2011. They eventually moved in together and got
engaged. By 2013, however, their relationship had deteriorated. For example, in one
incident, Aguirre threatened to kill Deisy and claimed she could get away with it
because she was a correctional oﬃcer. In 2015, the two broke up, and Deisy moved back
into her family home.
       On November 15, 2015, after her shift at the Cook County jail, Aguirre learned
that Deisy was seen in public with another woman. Aguirre then dressed in all black,
including a black ski mask, broke into the house where Deisy lived with her family, and
started shooting with a gun purchased as a requirement for her job. Aguirre found
Deisy’s basement bedroom and shot her in the head, eye, arms, and leg. Deisy’s father
Enrique began coming down the stairs, and Aguirre fired shots at him, too, hitting him
in the head and torso. Aguirre then shot and killed herself. Deisy and Enrique survived
the shooting but suﬀered catastrophic injuries. According to Plaintiﬀs, Deisy has
disabling brain damage, vision loss, permanent disfigurement to her face, and paralysis
on her left side, while Enrique is confined to a wheelchair for the rest of his life. Both
Deisy and Enrique need substantial daily assistance, which is provided by Gloria
Jaimes, Deisy’s mother and Enrique’s wife.
       Aguirre purchased the gun she used for the shooting, a 9mm Glock 19
semiautomatic handgun, pursuant to an oﬃcial CCSO policy that requires all its
correctional oﬃcers to purchase a firearm. Before she bought the weapon, Aguirre had
never owned a gun or expressed interest in owning one. The CCSO provides
correctional oﬃcers like Aguirre with funds that can be used to buy their service
weapons. By virtue of her CCSO credentials, Aguirre was authorized to carry her
weapon while oﬀ duty (in other words, she was exempted from having to separately
obtain a concealed carry license). At the time of the shooting, however, Aguirre was
assigned to the jail’s Receiving, Trust and Classification Division, a post that did not
require her to carry a firearm. Indeed, correctional oﬃcers are prohibited from bringing
weapons into the jail.
No. 21-1958                                                                          Page 3


        The CCSO oﬀers at least two justifications for its policy of requiring correctional
oﬃcers to purchase a firearm: (1) a correctional oﬃcer may be assigned to a post that
requires a firearm, and (2) under Illinois law, correctional oﬃcers must meet certain
firearm qualification and training requirements, including forty hours of firearms
training each year. Although some other corrections facilities permit their correctional
oﬃcers to borrow firearms or use department-issued firearms to complete the requisite
firearms training, the CCSO requires each of its correctional oﬃcers to own a firearm
instead. Some CCSO correctional oﬃcers also testified that they believe the purpose of
the firearm policy was to enable correctional oﬃcers to protect themselves from former
detainees or gang members they may encounter while oﬀ duty.
        CCSO correctional oﬃcers must undergo an initial firearm qualification and
annual requalification, although this process does not include any psychological
component aimed at assessing whether the correctional oﬃcer is mentally fit to carry a
firearm. As recruits, however, all correctional oﬃcers attend sixteen weeks of pre-
service training covering a variety of topics, including proper use of firearms, coping
skills, and domestic violence. Additionally, the CCSO hiring process includes a
“personality exam” that comprises several psychological tests, as well as a background
check. After hiring, the CCSO conducts routine background checks of its correctional
oﬃcers.
        At summary judgment, Plaintiﬀs presented expert testimony indicating that it is
well known in the corrections field that correctional oﬃcers deal with elevated levels of
stress that can, among other things, increase tension in their domestic relationships. The
experts also cited two prior incidents that involved a CCSO correctional oﬃcer shooting
a spouse while oﬀ duty. Plaintiﬀs also presented the testimony of a psychology expert,
who explained that having a firearm in the home increases the likelihood of domestic
violence and homicide.
        The CCSO operates three programs relevant to the issues raised by the parties.
First, the Peer Support Program is a network of volunteer CCSO employees who
provide confidential support to CCSO employees experiencing personal and
professional crises. Second, the Employee Assistance Program provides confidential
counseling services by staﬀ who are professionally certified in psychology and social
work. Participation in both programs is voluntary. Correctional oﬃcers are given
information about the programs and can be referred to the programs by other CCSO
employees or concerned family members.
      Finally, the CCSO operates an Early Warning System, the purpose of which is to
ensure compliance with the CCSO’s use-of-force directives by flagging employees
involved in a higher than usual number of use-of-force incidents at the jail and, when
appropriate, providing assistance or intervention. Aguirre was flagged by the Early
No. 21-1958                                                                            Page 4


Warning System in June 2015, but CCSO supervisors found that she did not use
excessive force in any of the underlying incidents. A supervisor also gave Aguirre
information about the Employee Assistance Program but did not ask her about any
stressors she may have been facing at work or in her personal life. According to
Plaintiﬀs, Aguirre exhibited bizarre and paranoid behavior in the months leading up to
the shooting.
       Deisy, Enrique, and Gloria Jaimes sued various Cook County defendants for the
injuries inflicted by Aguirre. They filed their original complaint on November 14, 2016,
in the Circuit Court of Cook County, Illinois. Plaintiﬀs then voluntarily dismissed their
complaint and refiled it in federal district court on November 15, 2017.
       Plaintiﬀs asserted a number of claims under 42 U.S.C. § 1983 against Cook
County oﬃcials in their individual and oﬃcial capacities, as well as state law claims
against Sheriﬀ Thomas Dart in his oﬃcial capacity for negligent hiring, training, and
supervising; willful and wanton conduct; and loss of consortium. The district court
granted summary judgment to Defendants on the federal claims and declined to
exercise supplemental jurisdiction over Plaintiﬀs’ state claims. Plaintiﬀs appealed.
                                              II
   A. Due Process Claim
       Of their federal claims, Plaintiﬀs discuss only their due process claim against
Sheriﬀ Dart in his oﬃcial capacity, which is, in essence, a claim against Cook County
and the CCSO. Because § 1983 does not permit a municipality to be held liable for the
actions of its employee under a theory of respondeat superior, Plaintiﬀs must instead
prove that the CCSO had a policy or custom that caused the constitutional violation. See
Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 691 (1978). To prevail on a so-
called Monell claim, Plaintiﬀs must show that the CCSO “took ‘deliberate’ action that
was the ‘moving force’ behind a constitutional injury.” Taylor v. Hughes, 26 F.4th 419,
435 (7th Cir. 2022) (quoting Bd. of Cnty. Comm’rs v. Brown, 520 U.S. 397, 403–07 (1997)).
        Of course, Plaintiﬀs must demonstrate that they suﬀered a constitutional injury
in the first place. See First Midwest Bank Guardian of Est. of LaPorta v. City of Chicago, 988
F.3d 978, 987 (7th Cir. 2021). They have not done so. The Due Process Clause provides
that “[n]o State shall … deprive any person of life, liberty, or property, without due
process of law.” U.S. Const. amend. XIV, § 2 (emphasis added). In other words, “the
Clause does not impose a duty on the state to protect against injuries inflicted by private
actors.” LaPorta, 988 F.3d at 987. Plaintiﬀs’ injuries were inflicted by Aguirre, a private
actor, while she was oﬀ duty.
      While the Due Process Clause traditionally has not been interpreted as requiring
the government to protect individuals from injuries inflicted by private actors like
No. 21-1958                                                                          Page 5


Aguirre, see DeShaney v. Winnebago Cnty. Dep’t of Soc. Servs., 489 U.S. 189, 195 (1989),
courts have read DeShaney as carving out two exceptions in which the state can be held
liable for private violence. One of these is the “state-created danger” exception, under
which the government violates an individual’s due process rights when it aﬃrmatively
creates a danger that injures the individual. LaPorta, 988 F.3d at 988.
        To succeed under the state-created danger theory, Plaintiﬀs must show: (1) that
the CCSO, by its aﬃrmative acts, created or increased a danger that Plaintiﬀs faced;
(2) that the CCSO’s failure to protect Plaintiﬀs from the danger was the proximate cause
of their injuries; and (3) that the CCSO’s conduct “shocks the conscience.” See Est. of Her
v. Hoeppner, 939 F.3d 872, 876 (7th Cir. 2019). We have stressed that liability under the
state-created danger theory has only been found under “rare and often egregious”
circumstances. Doe v. Village of Arlington Heights, 782 F.3d 911, 917 (7th Cir. 2015).
       Plaintiﬀs’ state-created danger claim fails on the third element. A policy is
arbitrary in the constitutional sense—i.e., it shocks the conscience—when it evinces
deliberate indiﬀerence to a known, serious risk and policymakers fail “to avert the risk
though it could easily have been averted.” Slade v. Bd. of Sch. Dirs., 702 F.3d 1027, 1029
(7th Cir. 2012). Plaintiﬀs maintain that the CCSO knew of the risk of domestic violence
and failed to take steps that could have averted this danger.
       But, as the district court pointed out, the CCSO implemented various measures
to support and monitor correctional oﬃcers’ mental health and trained them in using
firearms. Correctional oﬃcers participate in sixteen weeks of pre-service training
covering the proper use of firearms, coping skills, and domestic violence; complete an
annual firearms qualification; and undergo a personality exam as part of the hiring
process as well as routine background checks. The CCSO also runs the Peer Support
Program and Employee Assistance Program to help oﬃcers who are experiencing
mental health problems. Although the Early Warning System did flag Aguirre for being
involved in a higher than usual number of use-of-force incidents at the jail, the CCSO
found that she did not use excessive force in any of the incidents.
        Plaintiﬀs focus on what the CCSO did not do to prevent incidents like this one.
According to Plaintiﬀs, the CCSO maintained an irrational policy of arming correctional
oﬃcers at home, even though they are prohibited from carrying a firearm at the jail, and
it sent them into a work environment that is known to cause elevated stress levels,
without suﬃcient measures to support and monitor oﬃcers’ mental health. For
example, the CCSO does not inquire into correctional oﬃcers’ mental health when they
are flagged by the Early Warning System. And a correctional oﬃcer who has become
mentally unstable will not receive treatment through either the Peer Support Program
or the Employee Assistance Program unless she aﬃrmatively requests it. Plaintiﬀs
assert that “reasonable jurors could conclude that these trainings and programs either
No. 21-1958                                                                             Page 6


have no relevance to the type of danger Plaintiﬀs faced or were so inadequate that they
are themselves evidence of deliberate indiﬀerence.”
       That the CCSO could have done more, however, does not mean that it acted with
deliberate indiﬀerence. See Slade, 702 F.3d at 1029. While a better policy may have been
not to arm correctional oﬃcers at all, “actions … [that are] short-sighted, flawed,
negligent, and tortious … do not satisfy the standard for finding a constitutional
violation.” Jackson v. Indian Prairie Sch. Dist. 204, 653 F.3d 647, 656 (7th Cir. 2011) (citing
Cnty. of Sacramento v. Lewis, 523 U.S. 833, 848 (1998)). A standard of deliberate
indiﬀerence cannot mean that the government has a duty to prevent all constitutional
injuries in practice. The CCSO clearly took steps to identify and mitigate the risk of
violence, precluding a finding of deliberate indiﬀerence.
        We do not wish to minimize the tragic consequences of Aguirre’s actions. But
that is the point—they were Aguirre’s actions, not the CCSO’s, and the CCSO cannot be
held constitutionally liable in these circumstances.
   B. State Claims
        After granting summary judgment to Defendants on the federal claims, the
district court declined to exercise supplemental jurisdiction over the state law claims,
dismissing them without prejudice under 28 U.S.C. § 1367(c). Although in most cases
the district court should presumptively relinquish jurisdiction over the state law claims
when the accompanying federal claims drop out before trial, exceptions exist. See, e.g.,
Williams Elecs. Games, Inc. v. Garrity, 479 F.3d 904, 907 (7th Cir. 2007) (exception applies
“where the statute of limitations would bar the refiling of the supplemental claims in
state court”). Here, the parties do not dispute that the statute of limitations has run on
Plaintiﬀs’ state law claims. But there is nothing in the record to show that the court
considered this at summary judgment (although the court and the parties were aware of
its existence) before dismissing the state law claims. See Wright v. Associated Ins.
Companies Inc., 29 F.3d 1244, 1251 (7th Cir. 1994) (the district court “should consider and
weigh the factors of judicial economy, convenience, fairness and comity” to determine
whether such exception applies); City of Chicago v. Int’l Coll. of Surgeons, 522 U.S. 156, 173
(1997) (these factors should be weighed “at every stage of the litigation”). So we remand
to provide the district court the opportunity to consider this argument and decide
whether to exercise supplemental jurisdiction under the particular circumstances of this
case. See Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th Cir. 1999).
                                              III
       For these reasons, we AFFIRM the district court’s judgment with respect to
Plaintiffs’ federal claims, VACATE the dismissal of their state claims, and REMAND the
case to the district court for further proceedings consistent with this opinion.